DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are patent eligible because they recite additional elements including a sensor, a frame, a rack, a weight sensor, a tracking system, one or more memories, and one or more processors. These additional elements constitute significantly more than the abstract idea of detecting and identifying misplaced items by integrating the abstract idea into a practical solution. While some of the elements are a generic computer recited at a high level of generality, those elements also interact with unconventional hardware and physical components which considered in combination represent significantly more than the abstract idea. 
The prior art includes MacIntosh, US PG Pub 2014/0029339 A1, which teaches methods and arrangements for identifying objects but does not teach a predefined zone associated with the rack, wherein the predefined zone is proximate to a front of the rack. Instead the predefined zone taught by MacIntosh is associated with pixels on an image. MacIntosh also does not teach to determine the first person is within the predefined zone associated with the rack in the frame based on the pixel location for the person. MacIntosh teaches identifying objects/people entirely within the pixel domain of an image but does not relate that to the physical location of the predefined zone. MacIntosh teaches a weight sensor on a physical shopping cart but does not teach that the weight sensor is disposed on the shelf of a rack, wherein the weight sensor is configured to measure a weight for items on the weight sensor. MacIntosh does not teach a digital cart associated with the person.
The prior art includes Kobres et al., US PG Pub 2015/0029339 A1, which teaches a whole store scanner including a digital cart associated with the person, but does not teach a predefined zone associated with the rack, wherein the predefined zone is proximate to a front of the rack or to determine the first person is within the predefined zone associated with the rack in the frame based on the pixel location for the person.
The prior art includes Meyer, US PG Pub 2014/0201042 A1, which teaches an inventory control system including a weight sensor disposed on a shelf of the rack, wherein the weight sensor is configured to measure a weight for items on the weight sensor, but does not teach a predefined zone associated 
Non-patent literature Wu, Bing-Fei, et al. teaches an intelligent self-checkout system for smart retail, but does not teach a predefined zone associated with the rack, wherein the predefined zone is proximate to a front of the rack or to determine the first person is within the predefined zone associated with the rack in the frame based on the pixel location for the person.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625